Citation Nr: 1427774	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-03 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hammertoes, claimed as secondary to bilateral pes planus with left hallux valgus.

2.  Entitlement to service connection for a sciatic nerve disability, claimed as secondary to bilateral pes planus with left hallux valgus. 

3.  Entitlement to service connection for bilateral tinea pedis, to include as secondary to bilateral pes planus with left hallux valgus.

4.  Entitlement to a compensable rating prior to June 12, 2009 for left knee chondromalacia patella.

5.  Entitlement to a rating in excess of 10 percent from June 12, 2009 for left knee chondromalacia patella.

6.  Entitlement to a compensable rating prior to June 12, 2009 for right knee chondromalacia patella.

7.  Entitlement to a rating in excess of 10 percent from June 12, 2009 for right knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1989 to December 1989.  The matters involving service connection are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Denver, Colorado Department of Veteran Affairs (VA) Regional Office (RO).  The matters of increased ratings are before the Board on appeal from an August 2007 decision of the same RO which granted service connection for bilateral knee chondromalacia patella, each rated separately as 0 percent disabling.  In January 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that originally, the issue of service connection for a bilateral hip disability was also on appeal.  However, in November 2009, the RO granted the benefit sought; that matter is no longer before the Board.  The same decision increased the rating for both left and right chondromalacia patella to 10 percent, effective June 12, 2009.  The issues above have been amended accordingly.
 
The issues of increased ratings for left and right chondromalacia patella and service connection for a sciatic nerve disability and bilateral tinea pedis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current bilateral hammertoes are caused by his service-connected bilateral pes planus with left hallux valgus.


CONCLUSION OF LAW

Service connection for bilateral hammertoes as secondary to bilateral pes planus with left hallux valgus is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the benefit sought is being granted and the remaining matters on appeal are being remanded, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

Initially, the Board notes that the Veteran indicated at his January 2014 videoconference hearing that he is not claiming a direct theory of entitlement, and rests his appeal solely on a secondary theory of entitlement, as due to his bilateral foot disability.  Applicable law provides that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

It is not in dispute that the Veteran currently suffers from bilateral hammertoes.  Here, a May 1998 VA examination includes a diagnosis of hammertoes bilaterally.  VA treatment records from November 2007 onwards and private medical records confirm the diagnosis.  He is also currently service connected for bilateral pes planus with left hallux valgus.  Dr. Cameron Field's March 2012 opinion (the only relevant medical opinion of record) indicates the Veteran's bilateral hammertoes are secondary to his pes planus deformity, explaining that "[i]n an excessive pronated foot-type (pes planus), the flexor tendons overpower the interosseous muscles causing the lesser digits to contract."  Absent any medical evidence to the contrary, the Board finds that this opinion is the most probative and persuasive evidence of a medical relationship.  Accordingly, the appeal must be granted.


ORDER

Service connection for bilateral hammertoes is warranted.  The appeal is granted.


REMAND

Initially, the Board notes that, although the Veteran was provided with the appropriate notice for claims of direct service connection, he has not been provided formal notice of the requirements for secondary service connection.  Moreover, several issues require further development prior to adjudication on their merits.  The Board will address each individually.


Sciatic nerve disability

The Veteran has not yet been afforded a VA examination for his claimed sciatic nerve disability.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.
 
VA treatment records include multiple notations of a history of sciatica, and the Veteran is service-connected for bilateral pes planus with left hallux valgus.  Moreover, he has multiple private medical opinions which suggest that his pes planus contributes to his lumbosacral symptoms, though not directly relating them to a nerve disability.  Therefore, the Board finds an examination is warranted.

Bilateral tinea pedis

Similarly, the Veteran has not been provided an examination for his tinea pedis.  The evidence shows he has a diagnosis for tinea pedis, and is service connected for bilateral pes planus.  In addition, service treatment records (STRs) include complaints of bilateral foot pain.  The Veteran testified at the January 2014 hearing that his doctors have indicated tinea pedis is due to the way he walks.  He also stated that he noticed bruising and a skin issue or fungus during service.  He also believes that it may be related to increased sweating due to orthotics, extra socks, and tight shoes used to treat his service-connected pes planus.  Accordingly, an examination is warranted.


Increased rating claims

The Veteran testified at his January 2014 hearing that his bilateral chondromalacia patella has worsened significantly since his most recent June 2009 VA examination.  Notably, the June 2009 examiner noted no instability, but the Veteran has since begun to wear more robust knee braces to improve stability.  The Board also notes that several VA treatment records note a recommendation of certain exercises was made to help improve stability in his left knee (thereby suggesting instability has been present for some time).  Furthermore, the Board notes that VA treatment records include multiple notations of bilateral genu recurvatum, which was unaddressed in prior examinations.  Thus, a current VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran and his representative of what is necessary to substantiate a claim for secondary service connection, and afford them the opportunity to respond.  Any additional development indicated by their response should be conducted.

2.  The RO should then arrange for the Veteran to be examined by an appropriate VA physician to determine the nature and likely etiology of his sciatica.  Any tests or studies indicated should be ordered.  Based on an examination and interview of the Veteran, and review of the entire record, the examiner should provide opinions that respond to the following:


Identify/diagnose any manifested sciatic condition and opine:

a. Is it at least as likely as not (a 50 percent or better probability) that any diagnosed sciatic condition is caused by his service-connected bilateral pes planus with left hallux valgus and hammertoes?

b. Is it at least as likely as not (a 50 percent or better probability) that any diagnosed sciatic condition is aggravated by (permanently worsened by) his service-connected bilateral pes planus with left hallux valgus and hammertoes?

c. Is it at least as likely as not that any sciatic nerve disability is otherwise related to service?

The examiner must offer a complete rationale for all opinions.  

3.  The RO should also arrange for the Veteran to be examined by a VA podiatrist to determine the nature and likely etiology of his bilateral tinea pedis.  Any tests or studies indicated should be ordered.  Based on an examination and interview of the Veteran, and review of the entire record, the examiner should provide opinions that respond to the following:


a.  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's tinea pedis was caused by his service-connected bilateral pes planus with left hallux valgus and hammertoes, to include due to increased sweating due to orthotics, extra socks, and tight shoes used to treat his service-connected pes planus?

b.  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's tinea pedis is aggravated by (permanently worsened by) his service-connected bilateral pes planus with left hallux valgus and hammertoes, to include due to increased sweating due to orthotics, extra socks, and tight shoes used to treat his service-connected pes planus?

c.  Is it at least as likely as not that tinea pedis is otherwise related to service?

The examiner must offer a complete rationale for all opinions.  

4.  The RO should then arrange for the Veteran to be examined by a VA orthopedist to determine the current severity of his left and right chondromalacia patella.  Any tests indicated, including range of motion studies, should be ordered.  The entire record must be reviewed in conjunction with the examination.  All findings reported must be in sufficient detail to allow for evaluation under the relevant rating criteria.  Specifically, the examiner must note whether there is (1) additional limitation due to factors such as pain, weakness, instability, incoordination, lack of endurance, etc.; (2) any subluxation or instability (and if so, the extent of such); and (3) whether the Veteran has genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).

5.  The RO should then review the record and readjudicate the claims (to include secondary service connection).  If a claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


